 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   GABRIEL PRICE,                                     No. 2:19-cv-1238 AC P
12                       Plaintiff,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14   J. LINK,
15                       Defendant.
16

17           Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983 and

18   has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915 and for

19   appointment of counsel.

20      I.        Application to Proceed In Forma Pauperis

21           Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C.

22   § 1915(a). ECF Nos. 2, 5. Accordingly, the request to proceed in forma pauperis will be granted.

23           Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

24   §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

25   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

26   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

27   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments

28   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.
                                                        1
 1   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time
 2   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.
 3   § 1915(b)(2).
 4       II.       Statutory Screening of Prisoner Complaints
 5             The court is required to screen complaints brought by prisoners seeking relief against a
 6   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
 7   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are
 8   “frivolous, malicious, or fail[] to state a claim upon which relief may be granted,” or that “seek[]
 9   monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).
10             A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”
11   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
12   Cir. 1984). “[A] judge may dismiss . . . claims which are based on indisputably meritless legal
13   theories or whose factual contentions are clearly baseless.” Jackson v. Arizona, 885 F.2d 639,
14   640 (9th Cir. 1989) (citation and internal quotations omitted), superseded by statute on other
15   grounds as stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000); Neitzke, 490 U.S. at
16   327. The critical inquiry is whether a constitutional claim, however inartfully pleaded, has an
17   arguable legal and factual basis. Franklin, 745 F.2d at 1227-28 (citations omitted).
18             “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
19   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
20   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly,
21   550 U.S. 544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47
22   (1957)). However, in order to survive dismissal for failure to state a claim, a complaint must
23   contain more than “a formulaic recitation of the elements of a cause of action;” it must contain
24   factual allegations sufficient “to raise a right to relief above the speculative level.” Id. (citations
25   omitted). “‘[T]he pleading must contain something more . . . than . . . a statement of facts that
26   merely creates a suspicion [of] a legally cognizable right of action.’” Id. (alteration in original)
27   (quoting 5 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure ' 1216 (3d
28   ed. 2004)).
                                                         2
 1             “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
 2   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
 3   Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual
 4   content that allows the court to draw the reasonable inference that the defendant is liable for the
 5   misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). In reviewing a complaint under this
 6   standard, the court must accept as true the allegations of the complaint in question, Hosp. Bldg.
 7   Co. v. Trs. of the Rex Hosp., 425 U.S. 738, 740 (1976), as well as construe the pleading in the
 8   light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor, Jenkins v.
 9   McKeithen, 395 U.S. 411, 421 (1969) (citations omitted).
10      III.      Complaint
11             The complaint alleges that defendant Link has been tampering with plaintiff’s mail by
12   giving incoming mail to other inmates and keeping outgoing mail from getting sent out. ECF No.
13   1 at 3. In the section addressing administrative remedies, plaintiff states that he has not submitted
14   his claim to the highest level because he is “[c]ollaterally attacking this issue. [He is] filing suit
15   immediately while [he is] in the First Level of Appeal/Second Level.” Id.
16      IV.       Failure to Exhaust
17             Because plaintiff is a prisoner suing over the conditions of his confinement, his claims are
18   subject to the Prison Litigation Reform Act (PLRA), 42 U.S.C. § 1997e(a). Under the PLRA,
19   “[n]o action shall be brought with respect to prison conditions under section 1983 of this title, or
20   any other Federal law, by a prisoner confined in any jail, prison, or other correctional facility until
21   such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a); Porter v.
22   Nussle, 534 U.S. 516, 520 (2002) (“§ 1997e(a)’s exhaustion requirement applies to all prisoners
23   seeking redress for prison circumstances or occurrences”). “[T]hat language is ‘mandatory’: An
24   inmate ‘shall’ bring ‘no action’ (or said more conversationally, may not bring any action) absent
25   exhaustion of available administrative remedies.” Ross v. Blake, 136 S. Ct. 1850, 1857 (2016)
26   (quoting Woodford v. Ngo, 548 U.S. 81, 85 (2006); Jones v. Bock, 549 U.S. 199, 211 (2007)).
27   Dismissal for failure to state a claim is appropriate where “a failure to exhaust is clear on the face
28   of the complaint.” Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014) (defendant may move for
                                                         3
 1   dismissal under Rule 12(b)(6) where exhaustion is clear on the face of the complaint); Davis v.
 2   Cal. Dep’t of Corr. and Rehab., 474 F. App’x 606, 607 (9th Cir. 2012) (district court properly
 3   dismissed case where it was clear on face of complaint that administrative remedies were not
 4   exhausted prior to filing). When the district court concludes that the prisoner has not exhausted
 5   administrative remedies on a claim, “the proper remedy is dismissal of the claim without
 6   prejudice.” Wyatt v. Terhune, 315 F.3d 1108, 1120 (9th Cir. 2003) (citation omitted), overruled
 7   on other grounds by Albino, 747 F.3d at 1168.
 8                In light of plaintiff’s representation that he has not taken his administrative appeal to the
 9   highest level because his appeal is still being processed, it is clear on the face of the complaint
10   that administrative remedies were available and were not exhausted prior to the filing of the
11   complaint. Accordingly, the complaint should be dismissed without prejudice. Plaintiff can
12   bring his claims in a new action once he has exhausted his administrative remedies.
13          V.       No Leave to Amend
14                In dismissing a complaint, leave to amend should be granted if it appears possible that the
15   defects in the complaint could be corrected, especially if a plaintiff is pro se. Lopez v. Smith,
16   203 F.3d 1122, 1130-31 (9th Cir. 2000) (en banc); Cato v. United States, 70 F.3d 1103, 1106 (9th
17   Cir. 1995) (“A pro se litigant must be given leave to amend his or her complaint, and some notice
18   of its deficiencies, unless it is absolutely clear that the deficiencies of the complaint could not be
19   cured by amendment.” (citing Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987))). However,
20   if, after careful consideration, it is clear that a complaint cannot be cured by amendment, the court
21   may dismiss without leave to amend. Cato, 70 F.3d at 1005-06. Because amendment would not
22   cure plaintiff’s failure to amend prior to initiating this lawsuit, leave to amend would be futile.
23   The complaint should therefore be dismissed without leave to amend.
24          VI.      Plain Language Summary of this Order for a Pro Se Litigant
25                Your request to proceed in forma pauperis is granted and you are not required to pay the
26   entire filing fee immediately.
27   ////
28   ////
                                                             4
 1             It is being recommended that your case be dismissed without prejudice because you did
 2   not exhaust your administrative remedies before you filed the complaint. Once you exhaust your
 3   administrative remedies, you can bring your claims in a new complaint.
 4             In accordance with the above, IT IS HEREBY ORDERED that:
 5             1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.
 6             2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff
 7   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.
 8   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the
 9   Director of the California Department of Corrections and Rehabilitation filed concurrently
10   herewith.
11             3. The Clerk of the Court shall randomly assign a United States District Judge to this
12   action.
13             IT IS FURTHER RECOMMENDED that the case be dismissed without prejudice for
14   failure to exhaust administrative remedies.
15             These findings and recommendations are submitted to the United States District Judge
16   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
17   after being served with these findings and recommendations, any party may file written
18   objections with the court and serve a copy on all parties. Such a document should be captioned
19   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that
20   failure to file objections within the specified time may waive the right to appeal the District
21   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
22   DATED: July 10, 2019.
23

24

25

26

27

28
                                                          5
